___________

                                    No. 96-4236
                                    ___________

Wardell Washington,                     *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Western District of Arkansas.
Travis K. Sorrows,                      *        [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                      Submitted:    February 18, 1997

                           Filed:   February 21, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Wardell Washington, a federal prisoner, appeals the district court’s1
dismissal of his Bivens2 action.      We affirm.


     Washington filed this action seeking damages from Federal Bureau of
Investigation (FBI) Agent Travis Sorrows, claiming that in connection with
his arrest and conviction for bank fraud Sorrows called him a racially
derogatory name, threatened him, tricked him into consenting to a search,
persuaded the government to file false charges, and persuaded witnesses to
testify falsely at trial.      He did not claim that his criminal conviction
had been invalidated.


     We conclude that Washington cannot maintain this Bivens action,
because a judgment in his favor would necessarily imply the




     The Honorable Harry F. Barnes, United States District Judge
for the Western District of Arkansas.

     Bivens v. Six Unknown Agents, 403 U.S. 388 (1971).
invalidity of his criminal conviction.     See Heck v. Humphrey, 512 U.S. 477,
486-87   (1994)   (individual   seeking    damages   for   an   unconstitutional
conviction under 42 U.S.C. § 1983 must show conviction has been invalidated
or otherwise set aside).   Although Heck addressed an action brought under
42 U.S.C. § 1983, the Court’s rationale did not rest on any consideration
unique to section 1983, and Bivens is “the federal law analogous to §
1983.”   Vennes v. An Unknown Number of Unidentified Agents, 26 F.3d 1448,
1452 (8th Cir. 1994), cert. denied, 115 S. Ct. 721 (1995); Christian v.
Crawford, 907 F.2d 808, 810 (8th Cir. 1990) (per curiam) (“An action under
Bivens is almost identical to an action under section 1983, except that the
former is maintained against federal officials, while the latter is against
state officials.”); see also Martin v. Sias, 88 F.3d 774, 774 (9th Cir.
1996) (collecting cases from other circuits applying Heck to Bivens
actions).


     The judgment is affirmed.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-